Citation Nr: 1747479	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-27 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with anxiety and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to June 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a United States Department of Veteran Affairs (VA) Regional Office (RO).  

In April 2012, the Veteran testified at a Board video conference hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In April 2014, the Board remanded the issues for additional development.  In June 2016, the Board again remanded the issues for additional development.  The issues have since returned to the Board.  The Board notes that the prior remands included the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  However, in a October 2016 rating decision, the RO granted service connection for left ear hearing loss and tinnitus.  As this decision represents a full grant of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability for VA purposes.

2.  The preponderance of the evidence is against a finding that there is a nexus between an acquired psychiatric disorder and service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Right Ear Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is seeking entitlement to service connection for right ear hearing loss.  He is in receipt of service connection for left ear hearing loss. 

The Veteran's service treatment records do not show hearing impairment pursuant to Hensley or for VA purposes under 38 C.F.R. § 3.385.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.

On VA examination in November 2010, audiometric testing in the right ear disclosed hearing threshold levels in decibels of 5, 5, 15, 20, and 30, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz.  A Maryland CNC speech recognition score of 100 percent was recorded for the right ear.  The Veteran was diagnosed with right ear hearing loss not disabling for VA purposes.  The examiner noted that the Veteran had normal hearing in the right ear from 500 Hertz through 3,000 Hertz, with a mild (30 decibel) loss at 4,000 Hertz, and excellent (normal) speech recognition.

On VA examination in August 2016, audiometric testing in the right ear disclosed hearing threshold levels in decibels of 10, 10, 15, 30, and 30, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz.  A Maryland CNC speech recognition score of 98 percent was recorded for the right ear.  The Veteran was diagnosed with right ear sensorineural hearing loss.  The examiner noted that the Veteran's current hearing loss in the right ear was non-disabling for VA purposes.

There are no other audiological findings of record showing right ear hearing impairment for VA compensation purposes.

The findings from the VA audiology examinations do not satisfy the criteria for a right ear hearing loss disability under 38 C.F.R. § 3.385.  Although the examiners determined that the Veteran had sensorineural hearing loss in the right ear, diminished hearing is not synonymous with a hearing loss disability for VA purposes and not all hearing loss constitutes hearing loss "disability" for VA purposes.  The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met. 

Even conceding that the Veteran had noise exposure during service, there is no evidence showing that the Veteran has had sufficient hearing loss in the right ear to qualify as a disability for VA compensation purposes.  Therefore, the Board concludes that the preponderance of the evidence establishes that a right ear hearing loss disability has not been present at any time during the pendency of this claim.  Accordingly, service connection for a right ear hearing loss disability cannot be established at the present time as there is no disability under 38 C.F.R. § 3.385.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

IV.  Acquired Psychiatric Disorder

The Veteran is seeking to establish service connection for an acquired psychiatric disorder.  

In the Veteran's September 1973 enlistment examination, his psychiatric evaluation was normal.  The Veteran's service treatment records revealed that the Veteran was admitted to the hospital on April 21, 1974, in an acutely disturbed state with much agitation and suicidal ideation.  He reported that he was quite perplexed with many family problems and was sensing the need to help his family solve their problems.  He indicated that his frustration was leading him to consider suicide as an answer.  It was noted that he rapidly regained his composure in the hospital and on antidepressant medication.  It was noted that subsequent interviews with the Veteran revealed a character disorder as his primary problem, probably in the passive-aggressive range.  It was noted that the Veteran's depression lifted and he was discharged on his own on April 25, 1974, to return to Base.  It was noted that the Veteran's prognosis was guarded because of his character disorder.  In a record dated April 26, 1974, it was noted that the Veteran was discharged from an inpatient hospitalization the day prior.  It was noted that the Veteran was continuing to experience the same problems - confusion, depression, etc.  In a clinical record dated April 27, 1974, the Veteran was diagnosed with "situational reaction."  A mental health evaluation dated in May 1974, the Veteran was recommended for separation from service as a result of the April 1974 diagnosis of passive-aggressive personality with a guarded prognosis.  

A post-service treatment records from Washington County Hospital Association dated in November 1995 reveals that the Veteran was diagnosed with adjustment disorder with depressed mood.  At that time, the Veteran noted a history of both mental health and drug and alcohol treatment.  He denied receiving either type of treatment at the present.  He reported that he resided alone, as he and his wife separated 14 months prior.  The Veteran reported numerous medical problems resulting in an inability to work.  It was noted that the Veteran presented as overburdened with life circumstances.  It was noted that he appeared depressed with a blunted affect and sarcastic depressive remarks.  The Veteran was able to verbalize some of his frustrations with his broken relationship with his wife and children, sadness with having a new relationship, inability to work, health problems, financial struggles, etc.  He denied suicidal ideation.  The Veteran indicated that he was interested in counseling to help him cope with his stressors.

The Veteran began receiving mental health treatment at the VA in 2011.  VA treatment records reveal a diagnosis of adjustment disorder with anxiety and depression and an ongoing diagnosis of generalized anxiety disorder.

In November 2010, the Veteran was afforded a VA examination.  The Veteran reported that he was hospitalized during service for mental problems related to his brother's legal trouble.  He reported that his family kept calling him with their problems and he felt like he needed to go home.  He indicated that he cut his wrists in order to get the military to let him go home.  He indicated that this was not a serious suicide attempt.  He reported that he agreed to be discharged so he could go home.  He indicated that he now regrets doing so, and wishes he had stayed in the Air Force.  The Veteran reported outpatient mental health treatment in 2004 and 2010, but records of this treatment were not available.  

The November 2010 VA examiner diagnosed adjustment disorder with mixed anxiety and depression and a history of polysubstance abuse/dependence.  The examiner found that the Veteran's adjustment disorder with mixed anxiety and depression was related to his being unable to find good work and having pain/disability related to the recent re-injury of his back.  The examiner found that this disorder was not caused by or a result of the Veteran's service.  The examiner indicated that according to the service treatment records, the Veteran was diagnosed with passive-aggressive personality disorder while in the service.  The examiner noted that passive-aggressive personality disorder was not a diagnosis in the current version of the Diagnostic and Statistical Manual of Mental Disorders, the DSM-IV.  The examiner noted that from the Veteran's history (chaotic childhood, alcoholic mother, substance abuse/dependence from a young age, criminal activities, and probable diagnosis of conduct disorder as an adolescent), it is likely that he fit a DSM-IV diagnosis of anti-social personality disorder while he was in the Air Force.  The examiner found, however; that due to maturation, life experiences, and staying clean and sober, the Veteran no longer reports enough symptoms to fit the criteria for that diagnosis.

In the Veteran's April 2012 hearing testimony, the Veteran testified that he did not have any mental health problems prior to service; his adjustment disorder first manifested itself in service; and he has been under continuous treatment for adjustment disorder since service.  

Pursuant to the April 2014 Board remand, in May 2014, the Veteran was afforded another VA examination.  The examiner found no current mental health diagnosis under DSM-IV or DSM-5.  The examiner explained that the Veteran did not currently meet criteria and/or his symptoms were sufficiently treated with medication.  The examiner noted that the Veteran continued to receive outpatient psychotropic medication management (mirtazapine, lorazepam) via the mental health clinic at the VA medical center.  The examiner indicated that the continued use of this medication regiment did not in and of itself convey the presence of a mental disorder.  The examiner noted that the Veteran had not required inpatient psychiatric treatment since his most recent examination in 2010.  The examiner found that the Veteran did not present with sufficient symptoms to necessitate a DSM diagnosis largely because there was not clinically significant impairment noted in his psychosocial functioning.  The examiner noted that from the Veteran's own subjective self-report, the Veteran was denying clinically significant distress and/or disability.  The examiner found that this was evidenced by the Veteran's self-report of a meaningful relationship with his wife, children, and grandchildren.  The examiner noted that the Veteran was meaningfully contributing to the community and was involved in healthy leisure/recreational pursuits.  The examiner noted that the Veteran remained linked to outpatient mental health providers for medication-management only, and displayed marked improvement in his psychosocial functioning in comparison to the November 2010 examination.

The May 2014 VA examiner found that, consistent with the November 2010 examiner, any psychiatric symptoms the Veteran displayed have not been caused by or a result of his military service.  The examiner noted that although the Veteran indicated that it had "bugged him" his entire life the manner in which he was discharged, he largely identified himself as a resilient individual who went on to other pursuits in order to support his family.  The examiner noted that at the time of the November 2010 examination, the Veteran was diagnosed with an adjustment disorder with mixed anxiety and depression, related to being unable to find good work and having pain/disability related to the (then) recent re-injury of his back.  The examiner indicated that these stressors had resolved, at least in part, and by definition, an adjustment disorder lasts no longer than six months after the stressor or its consequences have ceased.

The May 2014 VA examiner found that a personality disorder diagnosis had not been made, utilizing either the DSM-IV or DSM-5 criteria.  The examiner indicated that the Veteran was diagnosed with a personality disorder during his remote (1974) psychiatric hospitalization, and factors such as maturation and sustained abstinence from substances result in the Veteran no longer meeting the criteria for a personality disorder.  The examiner further noted that the Veteran has repeatedly denied that his self-injurious behavior he displayed in service was in fact a suicide attempt.  The examiner noted that the Veteran's self-report about this not being a suicide attempt was consistent with documentation from other providers.

Pursuant to the June 2016 Board remand, in September 2016, the Veteran was afforded another VA examination.  The examiner indicated that the Veteran did not have a mental disorder diagnosis.  The examiner noted that although available documentation since his previous (2014) examination suggests a diagnosis of generalized anxiety disorder, the Veteran's symptoms were not currently severe enough to significantly interfere with his psychosocial functioning and/or were controlled by medication.  The examiner noted that this was evidenced by his self-report of a meaningful relationship with his wife, children, and grandchildren.  The examiner noted that the Veteran was meaningfully contributing to his community and was involved in healthy leisure/recreational pursuits.  The examiner indicated that the Veteran remained linked to outpatient mental health providers for medication-management only.  The examiner noted that the Veteran took lorazepam and was on a medication for sleep.  The examiner found that the Veteran's self-report and a review of the records did not suggest that the functional impairment necessary for a DSM-5 diagnosis was present.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for an acquired psychiatric disorder is not warranted.

As an initial matter, the Board notes that there is some question as to whether the Veteran has a current diagnosis of an acquired psychiatric disorder.  In this regard, the May 2014 and September 2016 VA examiners found that there was no current diagnosis of a mental health disorder, as the Veteran's symptoms were not currently severe enough to significantly interfere with his psychosocial functioning and/or were controlled by medication.  However, the Board finds that even if the Veteran's acquired psychiatric disorder has currently resolved, the Veteran had a diagnosis of an acquired psychiatric disorder during the pendency of this claim.  See, e.g., November 2010 VA examination (diagnosing adjustment disorder with anxiety and depression) and various VA treatment records (noting diagnoses of generalized anxiety disorder and/or adjustment disorder with anxiety and depression); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  Accordingly, as there is a current acquired psychiatric disorder during the appeal period, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his active duty service and the disability.  

The Board finds that the weight of the evidence is against a finding that the Veteran's current acquired psychiatric disorder is etiologically related to the Veteran's active duty service.  

In reaching this conclusion, the Board has considered the lay evidence offered by the Veteran to VA.  This includes his statements, in which he asserted his belief that his acquired psychiatric disorder is related to his service.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, while the Veteran is competent to report psychiatric symptoms such as anxiety and depression, the diagnoses of adjustment disorder with anxiety and depression and generalized anxiety disorder, requires that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, his acquired psychiatric disorder, diagnosed as adjustment disorder with anxiety and depression and/or generalized anxiety disorder, is not a simple medical condition and the Veteran is not competent to render a diagnosis.  Furthermore, the determination as to the etiology of adjustment disorder with anxiety and depression and/or generalized anxiety disorder requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  Here, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current acquired psychiatric disorder and the Veteran's active duty service.  In fact, the only medical opinions addressing the etiology of the acquired psychiatric disorder weighs against the claim.  Accordingly, the Board has placed greater probative weight on the conclusions reached by the VA examiners, who, as licensed psychologists, are competent to render opinions regarding medical matters.  

The Board finds that the November 2010 and May 2014 opinions taken as a whole offer the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's acquired psychiatric disorder.  The November 2010 and May 2014 examiners reviewed the Veteran's entire claims file and medical history and examined the Veteran.  The examiners found that the Veteran's adjustment disorder with anxiety and depression was not caused by or a result of the Veteran's service.  In formulating the opinion, the November 2010 examiner acknowledged the Veteran's psychiatric hospitalization during service following a suicide attempt.  However, the examiner explained that the Veteran was diagnosed with passive-aggressive personality disorder at that time.  The examiner noted that passive-aggressive personality disorder was not a diagnosis in the current version of the Diagnostic and Statistical Manual of Mental Disorders, the DSM-IV.  The examiner noted that from the Veteran's history (chaotic childhood, alcoholic mother, substance abuse/dependence from a young age, criminal activities, and probable diagnosis of conduct disorder as an adolescent), it is likely that he fit a DSM-IV diagnosis of anti-social personality disorder while he was in the Air Force.  The examiner found, however; that due to maturation, life experiences, and staying clean and sober, the Veteran no longer reported enough symptoms to fit the criteria for that diagnosis.  The examiner found instead that the Veteran's current adjustment disorder with anxiety and depression was related to his being unable to find good work and having pain/disability related to the recent re-injury of his back.  

In addition, the May 2014 VA examiner found that, consistent with the November 2010 examiner, any psychiatric symptoms the Veteran displayed had not been caused by or a result of his military service.  The examiner noted that although the Veteran indicated that it had "bugged him" his entire life the manner in which he was discharged, he largely identified himself as a resilient individual who went on to other pursuits in order to support his family.  The examiner noted that at the time of the November 2010 examination, the Veteran was diagnosed with an adjustment disorder with mixed anxiety and depression, related to being unable to find good work and having pain/disability related to the (then) recent re-injury of his back.  The examiner indicated that these stressors had resolved, at least in part, and by definition, an adjustment disorder lasted no longer than six months after the stressor or its consequences ceased.  This examiner also found that a personality disorder diagnosis had not been made, utilizing either the DSM-IV or DSM-5 criteria.  The examiner explained that although the Veteran was diagnosed with a personality disorder during his remote (1974) psychiatric hospitalization, factors such as maturation and sustained abstinence from substances resulted in the Veteran no longer meeting the criteria for a personality disorder.  The examiner further noted that the Veteran has repeatedly denied that his self-injurious behavior he displayed in service was in fact a suicide attempt.  The examiner noted that the Veteran's self-report about this not being a suicide attempt was consistent with documentation from other providers.

The Board finds the VA opinions to be adequate and reliable and affords them great probative weight.  Moreover, these opinions stand uncontradicted by any other competent opinion of record.

Considering the above, the Board finds that the VA opinions adequately explain why the Veteran's current acquired psychiatric disorder, diagnosed as adjustment disorder with anxiety and depression, was most likely related to his being unable to find good work and having pain/disability related to the re-injury of his back.  The Board therefore finds that the expert opinions of the VA psychologists greatly outweigh any opinion of the Veteran regarding the onset and etiology of the Veteran's acquired psychiatric disorder.  As discussed, the etiology of the Veteran's acquired psychiatric disorder is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's acquired psychiatric disorder was caused by service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The VA opinions are highly probative as they reflect the VA examiners' specialized knowledge, training, and experience as to the etiology of the Veteran's acquired psychiatric disorder, as well as consideration of all relevant lay and medical evidence of record.  

In summary, the weight of the evidence does not support a finding that the Veteran's current acquired psychiatric disorder is etiologically related to his active duty service.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  




ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with anxiety and depression, is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


